Notice of Pre-AIA  or AIA  Status
Claims 1-6, 8-13, and 15-19 remain for examination.  The amendment filed 8/19/21 amended claims 1, 8, & 15; and cancelled claims 7, 14, & 20.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/19/21 have been fully considered but they are not persuasive. Regarding the Flaks reference, Applicant argues (emphasis Examiner’s):
For example, Flaks teaches at step 610 of Fig. 6 that all users are asked if they want to provide user identification before access to content is granted. The question at step 610 is a deliberate request for authentication credentials that is an important feature in Flaks, because the conditions for granting access to content differ based on whether the user provides identification or not. See, e.g.,. Flaks at Fig. 6, steps 630 and 640 and paragraphs [0078] to [0086]. For example, as noted in paragraph [0078], if a user in Flaks provides identifying user information, the user may be granted rights to content even if the original user’s rights to the content have been revoked, which the opposite situation of the condition for access in step 640 for a user who does not provide identifying user information. Therefore, Flaks not teach or suggest the above-noted features of claim 1.

	Examiner disagrees.  The question that Flaks’ invention asks at step 610 is not a request for credentials; it is asking if the user wants to supply credentials.  Strictly speaking, these are not the same thing, as is clearly evidenced by the fact that step 640 of Figure 6 exists as a separate parallel path to the same goal as steps 620, 625, & 630.  If the user were to answer the question at step 615 in the affirmative, then the system would request and receive the user’s credentials in a conventional manner as per step 620; but these steps are not germane to the claimed subject matter and were not in fact ever cited in the rejection of the claims.  Rather, the Examiner was clear that the second mode of operation, wherein the user opts to remain anonymous and therefore has 
	Applicant further argues:
Specifically, as noted above, the question at step 610 in Flaks is a deliberate request for authentication credentials that is an important feature in Flaks, because the conditions for granting access to content differ based on whether the user provides identification or not. There would be no reason to modify Flaks with the teachings of Dellow as suggested by the Examiner because such modifications would change the principle of operation of Flaks system as well as render that system unsuitable for its intended purpose.

As provided for in the MPEP, “[i]f proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification.” /n re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984). (MPEP § 2143.01(V).) Here, since the modification proposed by the Examiner would modify Flaks such that the system would thwart the ability of a user to provide identifying information to access content when the original user’s rights to the content have ended, one of ordinary skill in the art would not have any motivation to combine the references in the manner suggested by the Examiner because the suggested combination would modify the art in a manner that is unsatisfactory for its intended purpose. As such, a prima facie case of obviousness has not been established because a person of ordinary skill in the art at the time of the invention would have no motivation to combine the teachings of Flaks with Dellow in the manner asserted by the Examiner.

	Examiner disagrees, as Dellow was only cited to establish that, if the user of the Flaks invention (as modified by Parmar, given that Flask was silent regarding any of the content governed by that invention being encrypted) were to share an encrypted document with an anonymous user, said anonymous user would obviously require the decryption key in order to view it.  Dellow does not adversely alter the fundamental mode of operation of Flaks or otherwise render it inoperable for its original task, because as noted supra Flask already establishes that it has two separate modes of operation depending on whether the user opts to provide authentication credentials or not.
	Applicant’s remaining arguments against the remaining dependent claims have been considered but are moot for substantially similar reasons as discussed supra.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 8, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Flaks (U.S. Patent Publication 2011/0247083) in view of Parmar (U.S. Patent 9,350,735) in view of Dellow (U.S. Patent Publication 2008/0267410).

Regarding claims 1, 8, and 15:
Flaks discloses a method, system, and non-transitory computer readable medium for identifying locations in photographs using topographic techniques, comprising: at least one processor (paragraphs 0014-0015); at least one input device (Ibid); and at least one storage device storing processor-executable instructions which, when executed by the at least one processor (Ibid), perform a method including: receiving, at an IRM server, a request from an anonymous user to access a document; (Flaks: [0028], lines 3-6, and Fig. 2, teaches server 205-207 that may include an IRM server, as understood by one of ordinary skill in this art. Flaks, [0080], teaches a user may be an anonymous user. Flaks, [0024], and Fig. 6, block 610, teaches a content may be a document other types of electronic files. Flaks, 40074], and Fig. 5, block 520, teaches the anonymous user request access to the document.); in response to receiving the request from the anonymous user, determining an identity of a first user who downloaded the document from the IRM server, (Flaks, [0071], lines 1-3, and Fig. 5, block 507, teach a first user desire to share content (document(s)). wherein the first user is different from the anonymous user; (Flaks, [0085], and Fig. 6, block 640, teach 
Flaks does not disclose wherein the documents are encrypted, let alone the use of a decryption key.  However, in related art, Parmar discloses a related system comprising these limitations (Parmar, col. 8, lines 19-22).  Before Applicant's earliest effective filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Flaks with Parmar to determine whether an anonymous user has rights to access a document based on rights assigned according to a first and different user as taught in Flaks combined with the encryption of the document and giving the anonymous user a decryption key for decrypting the encrypted document as taught by Parmar. The motivation to do so is to further protect the document based on rights associated with the first user and requiring a key by other users to decrypt the document.
Neither Flaks nor Parmar disclose wherein providing the decryption key to the anonymous user is performed without requesting or receiving authentication credentials from the anonymous user. However, in related art Dellow discloses this limitation (Dellow, §[0031], lines, 9-10, teach DPS 140 may have a special routine for accepting a 


Regarding claims 5, 12, and 18:
 	The combination further discloses denying permission to the anonymous user when it is determined that first user no longer has permission to access the encrypted document. (Flaks, [0085] and Fig. 6, block 640, teach the anonymous user is granted access to content depending on the first user’s rights to access the content as long as the first user’s rights have not been revoked otherwise permission is denied).

Claims 2, 3, 9, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaks in view of Parmar in view of Dellow, and further in view of Arun (U.S. Patent Publication 2015/0181290).

Regarding claims 2 and 9:
Flask, Parmar, and Dellow are silent regarding updating a document access history to reflect the access by the anonymous user, including the first user who downloaded the encrypted document.  However, in a related invention Arun discloses this limitation (Arun, [0026], lines 1-20, teach access history files indicating when media items are requested and/or viewed. Those of ordinary skill in this art will appreciate that the access history may also include the first user who downloaded the encrypted document/media). Before Applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Flaks, Parmar, Dellow, and Arun to verify a user device to determine whether an anonymous user has rights to access a document based on rights assigned according to a first and different user as taught in Flaks combined with the encryption of the document and giving the anonymous user a decryption key for decrypting the encrypted document as taught by Parmar, and providing a document access history as taught by Arun. The motivation to do so is to provide access statistics that may be useful in deciding what user document is being accessed most often to allow a system architecture to be adjust accordingly or that the document history may be used for other purposes.



Flaks, Parmar, and Dellow are silent regarding wherein the document access history is updated to include identifying information about a device of the anonymous user. However, in a related invention Arun discloses this limitation (Arun, [0026], lines 1-20, teach access history files indicating when media items are requested and/or viewed. Those of ordinary skill in this art will appreciate that the access history may also include the first user who downloaded the encrypted document/media. Arun, [0026], lines 24-27, teach a device identifier that identifies which device requested and/or presented the media/document). Before Applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Flaks, Parmar, Dellow, and Arun to verify a user device to determine whether an anonymous user has rights to access a document based on rights assigned according to a first and different user as taught in Flaks combined with the encryption of the document and giving the anonymous user a decryption key for decrypting the encrypted document as taught by Parmar, and providing identifying information about the device as taught by Arun. The motivation to do so is to provide device identification so that devices accessing documents may be known to provide statistics to provide another indication of who may be accessing content in order to provide feedback for possible marketing purposes, or other purposes.

Regarding claim 16:
Flaks, Parmar, and Dellow are silent regarding updating a document access history to reflect the access by the anonymous user, including the first user who .


Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Flaks in view of Parmar in view of Dellow, and further in view of Lindemann (U.S. Patent Publication 2016/0292445).


 	Flaks, Parmar, and Dellow are silent regarding wherein the first user downloaded the encrypted document from the IRM server and shared the encrypted document with the anonymous user. However, in a related invention Lindemann discloses this limitation {Lindemann, [0077], lines, 22-25, teach an information rights management (IRM) or other encryption techniques. Lindemann, [0082], teaches users may share a document (i.e., encrypted document} with other users (i.e. anonymous user)}. Before Applicant's earliest effective filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Flaks, Parmar, Dellow and Lindemann to verify a user device to determine whether an anonymous user has rights to access a document based on rights assigned according to a first and different user as taught in Flaks combined with the encryption of the document and giving the anonymous user a decryption key for decrypting the encrypted document as taught by Parmar, and providing sharing of encrypted documents on an IRM server as taught by Lindemann. The motivation to do so is to provide another type/way documents may be distributed to various, different users.
Claims 6, 13, and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaks in view of Parmar in view of Dellow, and further in view of Newman (U.S. Patent Publication 2004/0117436).

Regarding claim(s) 6, 13, and 19:
 	Flaks, Parmar, and Dellow are silent regarding further comprising updating a document access history to reflect denial of access by the anonymous user. However, .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Publication 2017/0286711 (Negrea), which discloses a closely related invention to the claimed invention comprising an IRM server that allows for anonymous access to documents without requesting or receiving authentication credentials (paragraph 0030) and wherein the documents governed by said IRM system are encrypted, necessitating the release of a decryption key to access (e.g. paragraphs 0039-0040 and 0046-0050).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        1/25/2022


/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436